IN THE SUPREME COURT OF THE STATE OF IDAHO

                                           Docket 40554

STATE OF IDAHO,                           )
                                          )                    Boise, June 2014 Term
    Plaintiff-Respondent-Cross Appellant,
                                          )
v.                                        )                    2014 Opinion No. 90
CHARLYNDA LYNN GOGGIN,                    )
                                          )                    Filed: August 22, 2014
   Defendant-Appellant-Cross Respondent.  )
                                                               Stephen W. Kenyon, Clerk
_______________________________________ )

       Appeal from the District Court of the Fourth Judicial District of the State of
       Idaho, Ada County. Hon. Richard D. Greenwood, District Judge.
       The decisions of the district court are affirmed in part and reversed in part.
       Silvey Law Office, Star, for appellant. Greg S. Silvey argued.
       Honorable Lawrence G. Wasden, Attorney General, Boise, for respondent.
       Kenneth K. Jorgensen argued.
                                 ____________________
J. JONES, Justice
       This appeal arises from the conviction of Charlynda Goggin for conspiracy to
manufacture, deliver or possess with intent to deliver a controlled substance; conspiracy to deliver
or possess with intent to deliver drug paraphernalia; delivery of a controlled substance; and
delivery of drug paraphernalia. After the jury returned a guilty verdict, Goggin filed a motion to
acquit and a motion for a new trial. The district court denied the motion to acquit but granted the
motion for a new trial on the conspiracy charges, holding that the jury should have been instructed
that mistake of law is a defense to conspiracy. We affirm in part and reverse in part.
                                              I.
                                         BACKGROUND
       In September 2011, in response to a tip regarding suspicious activity, the Boise Police
Department began investigating a warehouse in Boise leased by a man named Morgan Alley. The
police conducted surveillance of the warehouse, observing who came and went, and seized trash
discarded outside the warehouse on multiple occasions. Upon obtaining a warrant, Detective
Joseph Andreoli searched the warehouse and found synthetic cannabinoids and the materials


                                                  1
necessary to manufacture products containing synthetic cannabinoids. 1 Andreoli testified that the
warehouse contained “all of the items necessary” to manufacture synthetic marijuana, “including
chemical; plant material; acetone, which is used as a solvent; and tobacco flavoring.” The
warehouse also contained “the packaging materials, such as the small plastic containers, lids, and
sticker labels” necessary to package a finished synthetic marijuana product. In fact, the warehouse
was set up in an assembly line fashion and contained synthetic marijuana in various stages of
completion. The warehouse also contained finished synthetic marijuana products in small plastic
containers labeled with stickers reading “Twizted Potpourri.”
        During the course of the investigation, the police expanded their surveillance to include the
Red Eye Hut (the Red Eye), a Boise store owned by the limited liability company for which
Morgan Alley was the registered agent. Detective Andreoli stated that the Red Eye “appeared to be
a head shop” 2 due to the nature “of the items for sale inside.” The shop contained various types of
pipes, concealment containers, grinders, digital scales, drug testing kits, and “body-cleansing
solutions to defeat drug tests.” At one point, Detectives Kevin Holtry and Jason Harmon entered
the Red Eye in an undercover capacity and purchased three containers of Twizted Potpourri and a
metal pipe from Goggin. Testing showed that one of these containers contained plant material
treated with JWH-019 and the other two containers contained plant material treated with AM-
2201. Both JWH-019 and AM-2201 are synthetic cannabinoids. Thereafter, the police executed
search warrants on the warehouse and the Red Eye, seizing approximately 30,000 containers of
Twizted Potpourri from the warehouse and over 9,000 containers of Potpourri and 340 pipes from
the Red Eye.
        Goggin was arrested and ultimately admitted to selling Twizted Potpourri and a pipe to
Harmon and to working at the warehouse. She was charged with conspiracy to manufacture,
deliver or possess with intent to deliver a controlled substance in violation of Idaho Code sections
37-2732(a), 18-1701, and 37-2732(f); conspiracy to deliver or possess with intent to deliver drug
paraphernalia in violation of Idaho Code sections 37-2734B and 18-1701; delivery of a controlled
substance in violation of Idaho Code section 37-2732(a); and delivery of drug paraphernalia in
violation of Idaho Code section 37-2734B. Her case was consolidated with co-defendants Morgan
1
  Throughout the record, the terms “synthetic cannabinoid,” “synthetic marijuana,” “spice,” and “potpourri” are used
interchangeably. Technically, synthetic cannabinoids are the actual chemicals that resemble the chemicals found in
marijuana. Synthetic marijuana is the name of the product consisting of plant material treated with synthetic
cannabinoid. Spice and potpourri are street names for synthetic marijuana.
2
  According to Andreoli, a head shop is a store that “caters to drug users . . . .”
                                                         2
Alley, Tashina Alley, Cadee Peterson, Matthew Taylor, Hieu Phan, and Tonya Williams. Prior to
trial, Goggin joined in a motion to dismiss filed by Morgan Alley, in which he argued that AM-
2201 was not a Schedule I controlled substance. The district court denied this motion, holding that
even though AM-2201 was not specifically named in Schedule I, the Legislature intended for it to
be included within Schedule I’s scope. 3 Subsequently, Alley entered a conditional guilty plea, but
preserved his right to appeal the district court’s denial of his motion to dismiss. State v. Alley, 155
Idaho 972, 975, 318 P.3d 962, 965 (Ct. App. 2014). After hearing Alley’s appeal, the Court of
Appeals reversed the district court’s decision, holding that whether AM-2201 falls under Schedule
I “is a factual question that cannot be resolved in a pretrial motion to dismiss.” Id. at 980–81, 318
P.3d at 970–71.
              Four of the defendants—Goggin, Peterson, Taylor, and Tashina Alley—proceeded to jury
trial. The jury convicted Goggin on all counts. Goggin then filed a motion pursuant to I.C.R. 29 for
judgment of acquittal on all charges and a separate motion for new trial. The district court issued a
memorandum decision denying the motion for acquittal and denying a new trial on the delivery
counts, but granting a new trial on the two conspiracy counts because it did not instruct the jury
that a mistake of law is a defense to conspiracy.
              Goggin timely appeals the order denying her motion to acquit and denying her motion for a
new trial on the delivery charges. The State cross-appeals from the order granting a new trial on the
conspiracy charges.
                                                       II.
                                               ISSUES ON APPEAL
       I.        Did the district court err when it denied Goggin’s motion to acquit for insufficient
                 evidence?
       II.       Did the district court err when it denied Goggin’s motion for a new trial on the
                 delivery charges?
       III.      Did the district court err when it granted Goggin’s motion for a new trial on the
                 conspiracy charges?
                                                   III.
                                            STANDARD OF REVIEW
              The Court reviews a trial court’s ruling on a motion for acquittal for substantial evidence.
State v. Adamcik, 152 Idaho 445, 460, 272 P.3d 417, 432 (2012). The Court reviews a trial court’s


3
    Goggin has not appealed the district court’s decision to deny the motion to dismiss.
                                                            3
ruling on a motion for new trial for an abuse of discretion. State v. Cantu, 129 Idaho 673, 674,
931 P.2d 1191, 1192 (1997). The Court exercises free review over questions of law. Rhoades v.
State, 149 Idaho 130, 132, 233 P.3d 61, 63 (2010).
                                               IV.
                                            ANALYSIS
        On appeal, Goggin contends that the district court erred in denying her motion for acquittal.
She argues in the alternative that the district court erred in denying her motion for a new trial on
the delivery counts. The State cross-appeals, arguing that the district court erred in granting a new
trial on the conspiracy counts. These issues will be addressed in turn.
        A.     Motion to Acquit
        Goggin contends that the district court erred in denying her motion to acquit because there
was insufficient evidence to support her convictions. Under I.C.R. 29, the district court may set
aside a jury verdict and enter judgment of acquittal “if the evidence is insufficient to sustain a
conviction.”
                The Fourteenth Amendment of the United States Constitution guarantees
        the right to due process, and the U.S. Supreme Court has held that as a part of that
        due process, “no person shall be made to suffer the onus of a criminal conviction
        except upon sufficient proof—defined as evidence necessary to convince a trier of
        fact beyond a reasonable doubt of the existence of every element of the offense.”
Adamcik, 152 Idaho at 460, 272 P.3d at 432 (quoting Jackson v. Virginia, 443 U.S. 307, 316,
(1979)). Nonetheless, “[a]ppellate review of the sufficiency of the evidence is limited in scope.”
State v. Herrera-Brito, 131 Idaho 383, 385, 957 P.2d 1099, 1101 (Ct. App. 1998).
        The relevant inquiry is not whether this Court would find the defendant to be guilty
        beyond a reasonable doubt, but whether ‘after viewing the evidence in the light
        most favorable to the prosecution, any rational trier of fact could have found the
        essential elements of the crime beyond a reasonable doubt.”
Adamcik, 152 Idaho at 460, 272 P.3d at 432 (quoting Jackson, 443 U.S. at 319) (emphasis in
original).
        Thus, “the only inquiry for this Court is whether there is substantial evidence upon which a
reasonable jury could have found that the State met its burden of proving the essential elements” of
the charged crimes “beyond a reasonable doubt.” Id. “Evidence is substantial if a reasonable trier
of fact would accept it and rely upon it in determining whether a disputed point of fact has been
prove[n].” State v. Severson, 147 Idaho 694, 712, 215 P.3d 414, 432 (2009). In conducting its
analysis, “the Court is required to consider the evidence in the light most favorable to the State,”
                                                  4
but will not substitute its “judgment for that of the jury on issues of witness credibility, weight of
the evidence, or reasonable inferences to be drawn from the evidence.” Adamcik, 152 Idaho at 460,
272 P.3d at 432.
          Here, viewing the evidence in the light most favorable to the State, there is substantial
evidence in the record to support Goggin’s convictions. The statute under which Goggin was
convicted for delivery of a controlled substance provides that “[e]xcept as authorized . . . , it is
unlawful for any person to . . . deliver . . . a controlled substance.” I.C. § 37-2732(a). The statute
under which Goggin was convicted for delivery of drug paraphernalia provides that “[i]t is
unlawful for any person to deliver . . . drug paraphernalia, knowing, or under circumstances
where one reasonably should know, that it will be used to . . . ingest . . . a controlled substance.”
I.C. § 37-2734B.
          Goggin’s conspiracy convictions were based on two statutes: Idaho Code section 18-1701
and Idaho Code section 37-2732 (f). Idaho Code section 18-1701 provides:
          If two (2) or more persons combine or conspire to commit any crime or offense
          prescribed by the laws of the state of Idaho, and one (1) or more of such persons
          does any act to effect the object of the combination or conspiracy, each shall be
          punishable upon conviction in the same manner and to the same extent as is
          provided under the laws of the state of Idaho for the punishment of the crime or
          offenses that each combined to commit.
Idaho Code section 37-2732(f) provides: “If two (2) or more persons conspire to commit any
offense defined in this act, said persons shall be punishable by a fine or imprisonment, or both,
which may not exceed the maximum punishment prescribed for the offense, the commission of
which was the object of the conspiracy.” Thus, Goggin’s conspiracy convictions require that she
combine or conspire with another person to deliver a controlled substance and to deliver
paraphernalia.
          A “controlled substance” is a drug or substance “in schedules I through V” of Idaho’s
Uniform Controlled Substances Act. I.C. § 37-2701(e). Schedule I lists substances that the State
Board of Pharmacy has determined have a “high potential for abuse” and have “no accepted
medical use in treatment in the United States” or lack “accepted safety for use in treatment under
medical supervision.” I.C. § 37-2704. At the time Goggin was arrested and charged, Schedule I
listed:
          Tetrahydrocannabinols or synthetic equivalents of the substances contained in the
          plant, or in the resinous extractives of Cannabis, sp. and/or synthetic substances,
                                                  5
         derivatives, and their isomers with similar chemical structure such as the
         following:
                                                        ***
                  ii. The following synthetic drugs:
                      a. Any compound structurally derived from 3-(1-
                      naphthoyl)indole or 1H-indol-3-yl-(1-naphthyl)methane by
                      substitution at the nitrogen atom of the indole ring by alkyl . . .
I.C. § 37-2705(d)(30) (2011), amended by I.C. § 37-2705(d)(31) (2013).
         The district court instructed the jury that AM-2201, JWH-019, and JWH-210 were
controlled substances. Goggin has not appealed that instruction. In an augmentation to her brief
on appeal, however, Goggin argues that under State v. Alley, she could have “pursue[d] a mistake
of fact defense if the jury found that AM-2201 did not have a similar chemical structure to one of
the example substances listed” under Schedule I. 4 Yet, Goggin has not asked this Court whether
the district court properly determined that AM-2201 is a controlled substance.
         Goggin argues that she must be acquitted of all her convictions because she did not know
the product she was selling contained a synthetic cannabinoid. That is, she did not know that the
Twizted Potpourri contained synthetic cannabinoids. In the alternative, she maintains that even if
she did know that the Twizted Potpourri contained synthetic cannabinoids, she did not know the
synthetic cannabinoids in the Twizted Potpourri were Schedule I substances―she believed the
synthetic cannabinoids were legal. For example, she argues that
         the State presented evidence from Morgan Alley that he told Charlynda that the
         materials she was handling were legal, going as far as to show her a lab report as
         scientific proof. So not only was there no evidence that she knew the plant
         material contained a controlled substance, the evidence was to the contrary.
This issue centers on whether the State was required to prove Goggin knew that the synthetic
cannabinoids in the Twizted Potpourri were illegal and whether the State presented sufficient
evidence to prove Goggin knew that the Twizted Potpourri contained synthetic cannabinoids.
         In ruling on Goggin’s motion for acquittal on the delivery and paraphernalia charges, the

4
   In Alley, the Court of Appeals concluded that it was a question of fact as to whether the substance in Twizted
Potpourri, AM-2201, was an illegal synthetic cannabinoid since its specific chemical formulation was not listed in
the non-exclusive list of example synthetic equivalents following the “such as” language in I.C. § 37-2705(d)(30).
155 Idaho at 980−81, 318 P.3d at 970−71. However, the plain language used by the Legislature banned all forms of
synthetic marijuana and the subsequent list of specific chemical formulations merely provided examples of the
illegal substances. The fact that AM-2201 had a slight variation from the substances specifically listed as exemplars
does not change the fact that the Legislature intended to ban all types and forms of synthetic marijuana, regardless of
their chemical formulations.
                                                          6
district court noted:
        The testimony did not specify there were no synthetic cannabinoids shown by the
        lab report, only that the material “did not contain anything illegal.” Whether or
        not the substance detected by the laboratory was illegal is, of course, a legal
        decision and one for this Court to decide.
The court observed that, while there was no evidence to show Goggin knew the material in the
Twizted Potpourri “was a controlled substance other than a synthetic cannabinoid,” there was
“substantial evidence from which a jury could conclude that Goggin knew the material was a
synthetic cannabinoid.”
        The district court correctly determined that the State was not required to prove Goggin
knew the synthetic cannabinoids in the Twizted Potpourri were illegal. The delivery of
paraphernalia statute requires that the defendant deliver paraphernalia knowing that it will be
used to “ingest . . . a controlled substance.” I.C. § 37-2734B. Thus, if Goggin knew the pipe she
sold with the Twizted Potpourri was intended to ingest synthetic cannabinoids, she had the
mental state necessary for conviction for delivery of paraphernalia. Although the delivery of
controlled substances statute—I.C. § 37-2732(a)—does not expressly require a mental element,
Idaho Code section 18-114 provides that “[i]n every crime or public offense there must exist a
union, or joint operation, of act and intent, or criminal negligence.” I.C. § 18-114. The Court has
explained “that the intent required by I.C. § 18-114 is not the intent to commit a crime, but is
merely the intent to knowingly perform” the prohibited act. State v. Fox, 124 Idaho 924, 926,
866 P.2d 181, 183 (1993). Therefore, because Idaho Code section 37-2732(a) does not expressly
require any mental element and Idaho Code section 18-114 only requires general intent, delivery
under section 37-2732(a) only requires the knowledge that one is delivering the substance. See
Fox, 124 Idaho at 926, 866 P.2d at 183 (concluding that because Idaho Code section 37-2732(c),
which makes possession of a controlled substance illegal, “does not expressly require any mental
element and I.C. § 18-114 only requires a general intent, we conclude that the offense only
requires a general intent, that is, the knowledge that one is in possession of the substance”).
        This knowledge element requires that the defendant know the identity of the substance.
State v. Blake, 133 Idaho 237, 242, 985 P.2d 117, 122 (1999); State v. Armstrong, 142 Idaho 62,
64, 122 P.3d 321, 323 (Ct. App. 2005) (“[T]he defendant’s ignorance of the presence of the
substance, or mistaken belief that it was an innocuous material, if believed by the jury, would be
exculpatory.”). “For example, one who truly believed that the powdery substance in a package

                                                  7
was a harmless item, such as sugar, could not be convicted of possession.” Armstrong, 142 Idaho
at 65, 122 P.3d at 324 (citing Blake, 133 Idaho at 242, 985 P.2d at 122). This knowledge “may
be proved by direct evidence or may be inferred from the circumstances.” Id.
       Importantly, knowledge of a particular substance’s identity is not synonymous with
knowledge of a particular substance’s illegality. Blake, 133 Idaho at 240, 985 P.2d at 120 (“[T]he
individual need not know the substance possessed is a controlled substance.”). In Fox, the
defendant was charged with possession of a controlled substance—ephedrine—under Idaho
Code section 37-2732(c). 124 Idaho at 925, 866 P.2d at 182. Although in some states ephedrine
was a legal over-the-counter drug, in Idaho it was listed as a Schedule II substance in the
Uniform Controlled Substances Act. Id. Nonetheless, the defendant argued that he did not know
ephedrine was illegal and, therefore, a good faith mistake of law excused his possession of the
ephedrine. Id. at 926, 866 P.2d at 183. This argument failed because “[i]gnorance of the law is
not a defense.” Id. The Court explained:
       [t]his is simply a case where [the defendant] possessed a substance, knowing full
       well what the substance was, but claiming now that he did not know it was listed
       in the statutes as a controlled substance. There is nothing in that argument which
       would rise to the level of a viable defense.
Id. Indeed, the defendant did “not claim that he did not know that he possessed ephedrine[,]” just
that he did not know ephedrine was illegal. Id. As a result, any evidence tending to establish his
“lack of knowledge that ephedrine was illegal” was “irrelevant” because mistake of law is not a
defense. Id. Thus, for a possession of a controlled substance conviction, a defendant must have
knowledge of possession, not knowledge that the substance possessed is controlled under the
law. By extension, then, for a delivery of a controlled substance conviction, a defendant must
have knowledge of delivery, not knowledge that the substance to be delivered is controlled.
       As a result, Goggin’s arguments as to her ignorance of the illegality of the synthetic
cannabinoids in the Twizted Potpourri are irrelevant. Regardless of whether Alley informed
Goggin that the substances in the Twizted Potpourri were legal, and regardless of whether
Goggin believed him, if Goggin knew the Twizted Potpourri contained synthetic cannabinoids,
she had the mental state necessary for conviction for delivery. The record contains substantial
evidence upon which a reasonable jury could have found, beyond a reasonable doubt, that the State
met its burden of proving that Goggin knowingly delivered synthetic cannabinoids and knowingly
delivered a pipe for ingesting synthetic cannabinoids.
                                                 8
       Andreoli testified that when he entered Alley’s warehouse, it was set up for manufacturing
synthetic marijuana and contained completed synthetic marijuana products packaged and ready for
sale. These containers were labeled with stickers reading: “Not for human consumption,” “Must be
18 plus to purchase,” and “Complies with federal and state laws.” Later, Andreoli observed similar
containers of Twizted Potpourri for sale in the Red Eye, priced at $15 per gram. As a comparison,
Andreoli testified that he had found “traditional potpourri” in “traditional stores such as Walmart
and Target.” This traditional potpourri was packaged in boxes or plastic bags, sold in large
quantities, and was “quite cheap.” In fact, Andreoli “purchased a large quantity of [traditional]
potpourri for $5.” This traditional potpourri is used for its aroma and is added to water.
       As to the Red Eye, Andreoli explained that he believed it to be a head shop. Andreoli
explained that head shops are “typically disguised as a smoke shop or a tobacco shop, but they
are, in fact, head shops that cater to drug users.” He stated that head shops attempt to disguise the
true nature of their products “in their name themselves, and the signage and the verbiage that
they use within the store. . . . [Y]ou won’t see a store called a head shop in its actual business
name. It will be called a smoke shop or a tobacco shop.” Essentially, “the name itself and the
signing on the outside of the store would make one who didn’t know better believe that the shop
was for tobacco use or for tobacco users or just a normal smoke shop.”
       The significance of the name Alley’s store—“The Red Eye Smoke Shop”—and the logo
associated with the store—a “bloodshot red eye” with attached wings—were discussed at trial.
Andreoli testified that
       [r]ed eyes are quite often associated with persons under the influence of
       marijuana. The bloodshot red eyes are a – especially for law enforcement – a
       common sign of somebody being under the influence of a controlled substance,
       specifically marijuana.
       It’s also well-known among the drug culture that marijuana causes red, bloodshot
       eyes. In the picture, you can see the red, bloodshot eye, which, again, is very
       much so associated with marijuana use.
       The wings on the eye itself stand out to me in being that wings are meant to make
       someone fly or make something fly. And the high associated with marijuana is
       often referred to as flying or getting high, which obviously wings would enable a
       person to do.
       So this is very symbolic of marijuana and drug culture to me.
       Beyond the name of the store, Andreoli also discussed the Red Eye’s inventory. Along
with items like chips, candy, and drinks, the Red Eye contained
                                                 9
       numerous glass pipes. . . . [,] metal pipes and smaller pipes, which are considered
       one-hitters, just to smoke a small amount of marijuana or synthetic cannabinoids.
       There were also concealment containers inside. There was large water pipes,
       which . . . we call bongs. Smaller water pipes, which are considered bubblers.
       There were grinders, digital scales, drug testing kits, pipe cleansing solution,
       along with body-system cleansing solutions to defeat drug tests. . . . [T]here were
       actual pipes that had the number 420 on them.
       There were – there was a blanket or a tapestry of – bearing the image of Bob
       Marley hanging from one of the walls inside the store.
Furthermore, tobacco was only “1 to 2 percent” of the Red Eye’s entire inventory. Andreoli
stated that the contents of the Red Eye brought him “to the conclusion that the Red Eye Hut was
a head shop.” He explained that in a head shop, one would find expect to find
       pipes, the water pipes, the bongs, grinders, concealment containers, the pipe
       cleansing solution. Oftentimes you’ll find roach clips for sale, digital scales that
       are used to weigh an illegal substance. Again, you’ll see a lot of reference to the
       420. You’ll also see reference to an individual named Bob Marley, who is
       associated with the marijuana subculture.
Andreoli explained that Bob Marley “was a reggae singer, and actually a – quite a good one. But
he was just as well known for his marijuana use . . . . The majority of the pictures that you will
find of Bob Marley have him smoking from a marijuana cigarette.” Bob Marley “actually sang
many songs about smoking marijuana. He was iconic in – and still is – in the marijuana
subculture.” Andreoli also stated that inside a shop that “caters to drug users,” he finds
“numerous items” relating to drug testing, “including drug-testing kits, and solutions or
shampoos used or designed to defeat a urinalysis drug test.”
       Andreoli also testified that the items found in the Red Eye were consistent with
paraphernalia found in many drug investigations. He explained he “typically” sees
       glass pipes; water pipes, which are referred to as bubblers; large water pipes,
       which are also referred to as bongs. There are grinders, which are used to grind
       the marijuana bud down into a finer substance to be smoked through a marijuana
       joint. . . .
       Concealment containers, which are made to look like household items such as a
       Pringles container – the long, tubular Pringles container—that has a false bottom
       on it to be able to hide things inside; specifically drugs.
Andreoli explained that in his “over ten years as a law enforcement officer,” he has “never seen a
glass pipe or a glass water pipe or a glass bong be used to smoke tobacco.” Instead, Andreoli saw
them used “[m]ainly to smoke marijuana and, more recently, to smoke marijuana as well as
                                               10
synthetic cannabinoids.”
       Andreoli testified that in an actual smoke shop, one would expect to find
       [a] large humidor where good, fancy, or nice cigars are kept. Smoking devices,
       but much different than what you see in a head shop. Typically, the pipes located
       at an actual tobacco shop are dealing in corncob pipe or a wooden pipe. You
       never see a glass pipe at a true tobacco store.
He also stated that in actual smoke shops, “there is much more tobacco than there is actual
smoking devices.”
       On September 26th, Detectives Kevin Holtry and Jason Harmon entered the Red Eye in
an undercover capacity and were assisted by Goggin. She talked with the detectives about the
Red Eye’s products and would pull out any product in which they were interested. Harmon
eventually paid Goggin for three containers of Twizted Potpourri and a metal pipe. Goggin told
the detectives that the pipe Harmon purchased “was popular among her friends and that they
were going to be mad at her or something for selling it.” Later, in an interview with Andreoli,
Goggin first stated
       that she didn’t necessarily . . . work at the Red Eye Hut, but she volunteered her
       time to help Morgan out. She advised that the Red Eye Hut opened on – I believe
       it was September 22. And she stated that she worked at the store on that day and
       worked – has worked every day since the store opened on the 22nd.
       She explained her duties as opening the store each morning. And she remained in
       full control of the store until she was later relieved in the day by the store owner,
       Morgan Alley.
        “Initially,” when Andreoli “asked her what types of items she sold, she identified that
she sold cigarettes, she sold snacks, she sold soda.” Andreoli explained that Goggin “basically
listed all the items in the store that are legal and admitted to selling those.” After Andreoli
“confronted” Goggin “with the fact that she had sold synthetic cannabinoids in the form of
Twizted Potpourri as well as drug paraphernalia to an undercover detective,” she “admitted that
she has sold the Twizted Potpourri and she has also sold the paraphernalia inside the store.”
Goggin went on to explain that she has sold “the Twizted Potpourri and the paraphernalia” at
other times, although Andreoli clarified that Goggin probably described the items he referred to
as “paraphernalia,” “pipes,” or “the glassware.”
       Goggin also initially “denied knowledge as to where the Potpourri came from.” After
Andreoli “confronted” her “with the fact that she had been seen during surveillance at the
warehouse” she “became truthful” and admitted involvement with the warehouse. She told
                                         11
Andreoli “that her main job at the warehouse was to affix the stickers on the lids of the
containers . . . . , but there were also occasions where she weighed and filled the containers or
fastened the lids on the containers as well.”
       When Andreoli asked Goggin “if she personally has used” Twizted Potpourri, “she
smiled . . . and said, ‘It’s not for human consumption.’” Andreoli explained: “I asked Ms.
Goggin to be truthful with me and asked her what the intended use of the Twizted Potpourri was,
and she said, quote, ‘I’m not going to say it,’ end quote. She then went on to say further that she
would just agree that she and I both knew what it was intended for.”
       Thus, there is sufficient evidence in the record to support a finding that Goggin knew the
Twizted Potpourri contained synthetic cannabinoids and knew the pipe would be used to ingest
that substance. The warehouse in which Goggin admitted she worked housed an operation that
applied synthetic cannabinoids to plant material to manufacture Twizted Potpourri. Goggin
admitted that she herself assisted in packaging the Twizted Potpourri and the store in which
Goggin worked, the Red Eye, served as a retail outlet for the Potpourri. Although Goggin contends
that she knew neither that the Twizted Potpourri contained synthetic cannabinoids nor that the
Twizted Potpourri was intended to be smoked, it was reasonable for the jury to have found
otherwise. The State presented considerable evidence that the Red Eye catered to drug users and
sold items intended to be used in conjunction with marijuana and synthetic marijuana. When
Goggin herself sold the Potpourri to the undercover detectives, she sold it with a pipe, a device
commonly used to smoke marijuana. She told the detectives that her own friends were interested in
the pipe she sold to them. Furthermore, the evidence suggested that the Twizted Potpourri was not,
in fact, consistent with traditional potpourri, but contained synthetic marijuana. Finally, Goggin’s
references to the legality of the Twizted Potpourri and her lies about her relationship with the
warehouse and the Red Eye suggest that she knew the Potpourri contained synthetic cannabinoids.
       Goggin presented evidence and made arguments attempting to show that she was
ignorant of the synthetic cannabinoids in the Twizted Potpourri and the district court gave the
jury an instruction as to mistake of fact. The jury did not accept this argument, and there is
substantial evidence in the record to support its decision. Therefore, we affirm the district court’s
decision to deny her motion to acquit.
       B. Motion for New Trial
       Goggin contends that the district court erred when it refused to grant her motion for a new
                                                 12
trial on the delivery charges. The State argues that the district court erred when it granted Goggin’s
motion for a new trial on the conspiracy charges. A court may grant a new trial if it has
“misdirected the jury on a matter of law . . . .” I.C. § 19–2406(5). Under I.C.R. 34, “[t]he court . .
. may grant a new trial to the defendant if required in the interest of justice.” “A trial court has
wide discretion to grant or refuse to grant a new trial, and, on appeal, this Court will not disturb
that exercise of discretion, absent a showing of manifest abuse.” State v. Cantu, 129 Idaho 673,
674, 931 P.2d 1191, 1192 (1997). When determining whether the district court abused its
discretion, this Court conducts a three-tiered inquiry:
        (1) whether the lower court rightly perceived the issue as one of discretion; (2)
        whether the court acted within the outer boundaries of such discretion and
        consistently with any legal standards applicable to specific choices; and (3)
        whether the court reached its decision by an exercise of reason.
Id. Here, the issue centers on whether the district court acted consistently with the legal standards
applicable to jury instructions.
        Where “the new trial motion turned upon the propriety of a jury instruction, . . . this
Court exercises free review.” State v. Armstrong, 142 Idaho at 62, 64, 122 P.3d 321, 323 (Ct.
App. 2005). “If the instructions taken as a whole, and not individually, fairly and adequately
present the issues, state the applicable law, and do not mislead the jury or prejudice a party, then
there is no reversible error.” Id.
                1.      Order Denying New Trial on the Delivery Charges
        As to the delivery convictions, Goggin argues that “reversal and new trial . . . is required
because the jury instructions were misleading.” She argues that “the mistake of law instruction
removed . . . the knowledge element from the crimes of delivery.” At trial, the district court
instructed the jury that “[w]hen the evidence shows that a person voluntarily did that which the
law declares to be a crime, it is no defense that the person did not know that the act was unlawful
or that the person believed it to be lawful.” As previously discussed, under Idaho Code section
37-2732(a), the State was required to prove that Goggin knew the Twizted Potpourri contained
synthetic cannabinoids. Under Idaho Code section 37-2734B, the State was required to prove
that Goggin knew the pipe would be used to ingest a controlled substance. And, of course,
mistake of law is not a defense to knowledge of a substance’s identity. State v. Fox, 124 Idaho
924, 926, 866 P.2d 181, 183 (1993). Thus, whether Goggin knew that synthetic cannabinoids
were illegal is irrelevant. Therefore, the mistake of law instruction did not remove the knowledge
                                                 13
element from the delivery counts.
        Furthermore, a review of all the instructions reveals that the jury was not misled and was
required to find that Goggin had knowledge that the Twizted Potpourri contained synthetic
cannabinoids and that the pipe would be used to ingest the same. Under Instruction 36, the jury
could not reach a guilty verdict for delivery of a controlled substance unless it found that Goggin
“either knew” she had delivered “a Schedule I synthetic cannabinoid or believed it was a
controlled substance.” Similarly, under Instruction 40, the jury could not reach a guilty verdict
for delivery of paraphernalia unless it found that Goggin delivered the metal pipe “knowing, or
under circumstances where the defendant reasonably should know, that it would be used to
ingest a controlled substance.”
       As a result of these instructions, the jury could convict Goggin of delivery of a controlled
substance only if it found that she either knew or believed that the Twizted Potpourri contained a
synthetic cannabinoid. Similarly, the jury could convict Goggin of delivery of paraphernalia only
if it found that she either knew or believed that the pipe she sold was to be used to ingest a
controlled substance. Thus, we affirm the district court’s decision to deny Goggin’s motion for a
new trial as to the delivery charges because the instructions did not mislead the jury into
believing it had to convict Goggin even if she was unaware that the Twizted Potpourri contained
synthetic cannabinoids or that the pipe was to be used to ingest a controlled substance.
               2.      Order Granting a New Trial on the Conspiracy Charges
       As to the conspiracy charges, the State argues that the district court erred when it granted
Goggin’s motion for a new trial. The district court granted this motion because, in its view,
“[t]he jury should have been instructed that a good faith belief that the object crime was not
illegal is a defense to conspiracy.” At trial, the district court instructed the jury that for Goggin to
be guilty of conspiracy to manufacture, deliver or possess with intent to deliver a controlled
substance, she must have agreed “to commit the crimes of manufacturing, and/or delivering,
and/or possessing with the intent to deliver, a controlled substance, to-wit: Schedule I synthetic
cannabinoids;” and she must have “intended that at least one of the crimes would be
committed . . . .” Similarly, the district court instructed the jury that for Goggin to be guilty of
conspiracy to deliver or possess with the intent to deliver drug paraphernalia, she must have
agreed “to commit the crimes of delivery of drug paraphernalia and or/possession with the intent
to deliver drug paraphernalia, to wit: glass and metal pipes; bongs; scales; and/or a variety of
                                                  14
containers;” and she must have “intended that at least one of the crimes would be
committed . . . .” The State contends that the district court’s instructions to the jury were correct
because “nowhere in the conspiracy statutes or in the case law interpreting them is there any
requirement that the state also prove the defendant intended to violate the law or knew of the
illegality of the agreed-upon act.” Goggin contends that the conspiracy statutes “do not merely
provide that a defendant agree to commit an act which happens to be illegal, rather, the statutes
require that the defendant enter into an agreement to commit an act which he or she knows is
illegal.” 5
         In support of her position, Goggin rests heavily on the notion that, historically,
conspiracy was a specific intent crime. It appears this Court has not directly addressed whether
Idaho’s codified conspiracy statutes require specific intent, although the Court of Appeals has
assumed they do. State v. Rolon, 146 Idaho 684, 691, 201 P.3d 657, 664 (Ct. App. 2008) (“While
an Idaho court has not explicitly held as much, it is generally accepted that conspiracy is a
specific intent crime that requires the intent to agree or conspire and the intent to commit the
offense which is the object of the conspiracy. See 15A C.J.S. Conspiracy § 112 (June 2008).”).
         Regardless, the common law status of conspiracy is not particularly relevant to the issues
presented here. Instead, to determine the mental state required for conviction, this Court looks to
the text of the relevant statutes.
         This Court has previously ruled that whether a criminal intent is a necessary
         element of a statutory offense is a matter of construction, to be determined from
         the language of the statute in view of its manifest purpose and design, and where
         such intent is not made an ingredient of the offense, the intention with which the
         act is done, or the lack of any criminal intent in the premises, is immaterial.
Fox, 124 Idaho at 925–26, 866 P.2d at 182–83 (quotations omitted).
         The statutes under which Goggin was convicted of conspiracy—Idaho Code section 18-
1701 and Idaho Code section 37-2732(f)—do not provide for a specific mental state. Idaho Code
section 18-1701 provides:
         If two (2) or more persons combine or conspire to commit any crime or offense
         prescribed by the laws of the state of Idaho, and one (1) or more of such persons
         does any act to effect the object of the combination or conspiracy, each shall be
         punishable upon conviction in the same manner and to the same extent as is

5
  Goggin attempts to argue that the State waived this issue because it failed to argue to the district court that mistake
of law is not a defense to conspiracy. This is simply incorrect—the State did attempt to persuade the district court
that it was not required to prove intent to violate the law.
                                                          15
       provided under the laws of the state of Idaho for the punishment of the crime or
       offenses that each combined to commit.
Idaho Code section 37-2732(f) provides: “If two (2) or more persons conspire to commit any
offense defined in this act, said persons shall be punishable by a fine or imprisonment, or both,
which may not exceed the maximum punishment prescribed for the offense, the commission of
which was the object of the conspiracy.” We have stated: “It is axiomatic that a conspiracy is
established upon proof beyond a reasonable doubt that there is an agreement between two or
more individuals to accomplish an illegal objective, coupled with one or more overt acts in the
furtherance of the illegal purpose accompanied by the requisite intent to commit the underlying
substantive offense.” State v. Garcia, 102 Idaho 378, 384, 630 P.2d 665, 671 (1981).
       Goggin does not dispute that she entered into an agreement with Morgan Alley to deliver
the Twizted Potpourri or the pipe. Instead, she argues that because she did not know that the
Potpourri contained an illegal substance, she could not have conspired to deliver the Potpourri or
paraphernalia. Yet, this goes beyond what is required by the language of the statutes. The statutes
require that two or more people agree to commit an illegal act. A person commits an illegal act
by engaging in the activities prohibited by statute. Therefore, a person will have committed
conspiracy when she agrees with another person to engage in activities prohibited by statute.
       For example, a person is guilty of conspiracy to deliver a controlled substance under
Idaho Code section 37-2732(f) when she and another person agree to deliver a controlled
substance. The statute does not require the State to prove that the defendant knew it was illegal to
deliver a controlled substance. Under this analysis, then, to be convicted of conspiracy, a
defendant must have simply intended to engage in the acts necessary to commit the underlying
substantive offense. Thus, whether the defendant knows the acts are illegal is irrelevant. This is
consistent with the general rule that, in Idaho,
       [i]gnorance of the law is not a defense. See e.g., Hale v. Morgan, 22 Cal. 3d 388,
       149 Cal. Rptr. 375, 380, 584 P.2d 512, 517 (1978) (“[I]n the absence of specific
       language to the contrary, ignorance of a law is not a defense to a charge of its
       violation.”); State v. Einhorn, 213 Kan. 271, 515 P.2d 1036, 1039 (1973) (“The
       general rule is that ignorance of the law does not disprove criminal intent.”)
Fox, 124 Idaho at 926, 866 P.2d at 183.
       Other courts have interpreted similar conspiracy statutes to mean that the defendant must,
with the mental state required by the underlying offense, only agree to engage in the conduct
prohibited by the underlying offense, not that the defendant must know the acts are illegal. In
                                               16
U.S. v. Feola, the defendant was convicted of conspiracy under 18 U.S.C § 371, which defines
conspiracy as occurring when “two or more persons conspire . . . to commit any offense against
the United States, . . . and one or more of such persons do any act to effect the object of the
conspiracy.” 420 U.S. 671 (1975). In considering this issue, the Supreme Court found “no textual
support for the proposition that to be guilty of a conspiracy a defendant in effect must have
known that his conduct violated federal law.” Id. at 687. Indeed, the conspiracy statute
       makes it unlawful simply to “conspire . . . to commit any offense against the
       United States.” A natural reading of these words would be that since one can
       violate a criminal statute simply by engaging in the forbidden conduct, a
       conspiracy to commit that offense is nothing more than an agreement to engage in
       the prohibited acts.
Id. The Court also noted that in the past, it had “declined to require a greater degree of intent for
conspiratorial responsibility than for responsibility for the underlying substantive offense.” Id. at
688 (citing United States v. Freed, 401 U.S. 601 (1971)). Similarly, in U.S. v. Haldeman, a case
the district court relied on when it decided to grant a new trial, the Circuit Court of Appeals for
the District of Columbia stated: “a defendant does not have to be aware that he was violating a
particular law, such as 18 U.S.C. § 371, so long as he had the conscious intent to do that which
the law in fact forbids.” United States v. Haldeman, 559 F.2d 31, 117 (D.C. Cir. 1976).
       In this case, because neither Idaho Code section 18-1701 nor Idaho Code section 37-
2732(f) contain specific language providing for a mistake of law defense, Goggin’s argument
fails. We reverse the district court’s decision to grant her a new trial on the conspiracy charges.
                                              V.
                                          CONCLUSION
       For the above reasons, we affirm the district court’s decision to deny Goggin’s motion to
acquit and to deny Goggin’s motion for a new trial on the delivery charges. We reverse the district
court’s decision to grant Goggin a new trial on the conspiracy charges.


       Chief Justice BURDICK, and Justices EISMANN, W. JONES, and HORTON CONCUR.




                                                 17